         Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 1 of 17




             IN THE UNITED STATES DISTRICT COURT
            FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


    Communications Workers of
    America,

                          Plaintiff,     Case No. 1:20-cv-911-MLB

    v.

    AT&T Mobility LLC,

                          Defendant.

    ________________________________/

                            OPINION & ORDER

         Plaintiff Communications Workers of America sued Defendant

AT&T Mobility LLC for refusing to arbitrate a dispute in violation of the

parties’ collective bargaining agreement. Defendant moves to dismiss for

lack of subject matter jurisdiction or, alternatively, for failure to state a

claim. (Dkt. 6.) The Court denies Defendant’s motion.1




1 Defendant also moves for leave to file a supplemental authority in
support of its motion to dismiss. (Dkt. 25.) Plaintiff filed no response,
“indicat[ing] that there is no opposition to the motion.” LR 7.1(B), NDGa.
Defendant’s unopposed motion is granted.
       Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 2 of 17




I.   Background

     In February 2018, the parties signed a contract (“Agreement”)

under which Defendant agreed to recognize Plaintiff as “the sole

collective bargaining agent” for a subset of Defendant’s employees

(identified by their job titles) in the Southeastern region of the United

States. (Dkts. 1 ¶ 2; 1-1 at 4.)2 Article 2 of the Agreement specifically

excludes “Outside Premise Sale Representatives” from Plaintiff’s

representation. (Dkt. 1-1 at 4.) It also requires Defendant to notify

Plaintiff of “any newly created [job] titles” and to work with Plaintiff to

establish wage rate for those titles. (Id.) Article 17 requires Defendant

to “notify [Plaintiff] when new employees enter the Bargaining Unit” and

requires the parties to “apply the terms of this Agreement fairly in accord

with its intent and meaning and consistent with [Plaintiff’s] status as

exclusive bargaining representative of all employees in the Bargaining

Unit.” (Id. at 28.)




2Defendant has introduced evidence about similar collective bargaining
agreements between the parties governing other regions of the United
States. (See Dkt. 6-2; see also Dkt. 17-1.) This evidence is immaterial to
our case, which turns entirely on the Southeastern Agreement.

                                     2
        Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 3 of 17




       Article 7 of the Agreement establishes a “grievance procedure” for

resolving any “complaint by [Plaintiff] . . . [a]lleging violation of the

provisions or application of the provisions of th[e] Agreement.” (Id. at

10.)   Under this procedure, Plaintiff must submit the grievance to

Defendant, the parties must discuss it, and Defendant must then decide

what to do about it. (Id. at 10–12.) If the grievance “involve[s] true intent

and meaning” of the Agreement, it counts as an “Executive Level

Grievance” and must be handled “at the District level.” (Id. at 12.)

Article 9 of the Agreement says either party may compel the other to

arbitrate an Executive Level Grievance if the grievance procedure does

not result in a resolution. (Id. at 15.)3

       In July 2019, Plaintiff initiated an Executive Level Grievance

claiming Defendant violated Articles 2 and 17 by “1) diverting bargaining

unit work outside of the bargaining unit and coverage of the Agreement;

2) violating the true intent and meaning of the ‘Outside Premise Sales

Representative’ exclusion of Article 2, Section 1; and 3) failing to comply


3 Article 9 says: “If at any time a controversy should arise regarding the
true intent and meaning of any provisions of this Agreement, . . . which
the parties are unable to resolve by use of the grievance procedure, the
matter may be arbitrated upon written request of either party to this
Agreement.” (Dkt. 1-1 at 15.)

                                      3
       Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 4 of 17




with the Article 2, Section 2 process regarding [four specific] newly

created job classifications.” (Dkt. 1-2 at 3.) The parties discussed the

grievance at a telephonic hearing in August 2019. (Dkt. 1-3.) Later that

month, Defendant denied Plaintiff’s grievance, claiming the new job titles

count as “Outside Premise Sale Representatives” that are excluded from

the Bargaining Unit under Article 2 of the Agreement. (Id.)

      In September 2019, Plaintiff sent Defendant a written request to

arbitrate the grievance. (Dkt. 1-4.) After some back and forth, Defendant

told Plaintiff it objected to arbitration because “the grievance appears to

raise a representational issue that is within the jurisdiction of the

NLRB,” meaning “an arbitrator . . . lacks jurisdiction to resolve the

underlying dispute.” (Dkt. 1-9.) Defendant refuses to participate in any

arbitration of the grievance. (Dkt. 1 ¶ 21.)

      Plaintiff filed this lawsuit in February 2020, claiming Defendant

“is in breach of the parties’ [Agreement] by failing and refusing to

arbitrate [the] Grievance.”    (Dkt. 1 ¶ 23.)    Defendant now moves to

dismiss for lack of subject matter jurisdiction or, alternatively, for failure

to state a claim.




                                      4
       Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 5 of 17




II.   Motion to Dismiss for Lack of Subject Matter Jurisdiction

      Defendant claims the Court lacks subject matter jurisdiction over

this case because it involves “representational” issues reserved to the

National Labor Relations Board (“NLRB”) under the National Labor

Relations Act (“NLRA”). Plaintiff says this case involves “contractual”

issues over which the Court has jurisdiction under the Labor

Management Relations Act (“LMRA”). The Court agrees with Plaintiff.

      A.    Legal Standard

      “[A] motion to dismiss for lack of subject matter jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(1) can be based upon either a facial or

factual challenge to the complaint.” McElmurray v. Consol. Gov’t of

Augusta-Richmond Cnty., 501 F.3d 1244, 1251 (11th Cir. 2007). “A facial

attack on the complaint requires the court merely to look and see if the

plaintiff has sufficiently alleged a basis of subject matter jurisdiction, and

the allegations in his complaint are taken as true for the purposes of the

motion.” Id. “Factual attacks, on the other hand, challenge the existence

of subject matter jurisdiction in fact, irrespective of the pleadings, and

matters outside the pleadings, such as testimony and affidavits are

considered.” Id. Defendant lodges a factual attack here. (See Dkts. 6-2;



                                      5
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 6 of 17




20 at 8.) This means the “trial court is free to weigh the evidence and

satisfy itself as to the existence of its power to hear the case.” Makro

Capital of Am., Inc. v. UBS AG, 543 F.3d 1254, 1258 (11th Cir. 2008).

     B.    The NLRA and the LMRA

     “The [NLRA] establishes a federal regime for managing labor

relations and generally authorizes the [NLRB] to resolve disputes

between labor organizations and employers.” Dist. No. 1 v. Liberty Mar.

Corp., 815 F.3d 834, 839 (D.C. Cir. 2016) (“Liberty I”). “[T]he NLRB’s

jurisdiction is in general exclusive; that is, if a claim falls within the

purview of the NLRB, state and federal courts are preempted from

hearing it.” Id. A claim falls within the purview of the NLRB if it cannot

be resolved without deciding “representational” issues under the NLRA.

Such “representational” issues include employees’ organizational rights

under Section 7, “unfair labor practices” under Section 8, and “the unit

appropriate for the purposes of collective bargaining” under Section 9.

29 U.S.C. §§ 157–159; see Dist. No. 1 v. Liberty Mar. Corp., 933 F.3d 751,

757 (D.C. Cir. 2019) (“Liberty II”) (“[W]hen an activity is arguably subject

to § 7 or § 8 of the NLRA, the federal courts must defer to the exclusive

competence of the NLRB. Suits implicating § 7 or § 8 of the NLRA are



                                     6
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 7 of 17




often described as ‘representational.’”); Kern v. Goebel Fixture Co., 765

F.3d 871, 874 (8th Cir. 2014) (“§ 9(b) deprives federal courts of

jurisdiction   to   decide   representational   questions   that   require

determination of the appropriate collective bargaining unit.”); Local 682

v. Bussen Quarries, Inc., 849 F.2d 1123, 1125 (8th Cir. 1988) (“§ 9 of the

National Labor Relations Act rests jurisdiction in the NLRB to determine

questions of representation.”).

     “The [LMRA] carves out an exception to the NLRB’s exclusive

jurisdiction.” Liberty I, 815 F.3d at 840. Specifically, Section 301(a)

grants federal courts jurisdiction over “[s]uits for violation of contracts

between an employer and a labor organization.” 29 U.S.C. § 185(a). This

includes, of course, suits for breach of collective bargaining agreements.

“Congress deliberately chose to leave the enforcement of collective

agreements to the usual processes of the law” rather than sending them

to the NLRB for resolution. Charles Dowd Box Co. v. Courtney, 368 U.S.

502, 513. “Thus, if a labor dispute is contractual, [NLRB] preemption

does not apply; instead, the aggrieved party can sue on the contract in

federal court.” Liberty I, 815 F.3d at 840.




                                     7
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 8 of 17




     C.      Analysis

     Defendant says the Court lacks jurisdiction here because Plaintiff’s

underlying     grievance   cannot    be    resolved    without    deciding

representational issues reserved to the NLRB. (See, e.g., Dkts. 6-1 at 13;

20 at 5.) But Plaintiff is not asking the Court to resolve the underlying

grievance; it is asking the Court to let an arbitrator do so. The Court

need not decide any representational issues in order to rule on that

request. It need only determine whether the Agreement’s arbitration

clause covers Plaintiff’s grievance. That is a pure question of contract

over which the Court has jurisdiction under Section 301 of the LMRA.

Indeed, Defendant does not even try to argue otherwise. See Atkinson v.

Sinclair Ref. Co., 370 U.S. 238, 241 (1962) (“The Congress has by § 301

of the Labor Management Relations Act, assigned the courts the duty of

determining whether the reluctant party has breached his promise to

arbitrate.”); Liberty II, 933 F.3d at 760 (“subject matter jurisdiction was

established under Section 301 of the LMRA” because “[t]he suit requires

a judicial determination as to whether an arbitration clause in the

agreements between [the parties] covers the dispute”); Dist. No. 1 v.

Liberty Mar. Corp., 330 F. Supp. 3d 363, 371 n.7 (D.D.C. 2018), rev’d on



                                    8
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 9 of 17




other grounds, Liberty II, 933 F.3d 751 (“Defendant challenges the

Court’s jurisdiction under Section 301, arguing that [plaintiff’s] suit is

representational, not contractual, in nature. But plaintiff’s suit plainly

requires deciding a contractual matter: whether the arbitration clause

covers the dispute at issue.”); Dist. Council No. 38 v. Williams

Contracting, Inc., 479 F. Supp. 479, 481 (N.D. Ga. 1979) (“For some time

it has been recognized that proceedings in the courts to enforce

arbitration involve determination of contractual rights.”).

     Perhaps Defendant means the Court has no authority to compel

arbitration of representational issues even if it need only resolve

contractual questions in order to do so. The theory might be that the

downstream representational effect of the Court’s contractual decision

somehow takes away the jurisdiction otherwise granted by Section 301.

Or that the Court cannot (as a matter of jurisdiction) send the grievance

to an arbitrator because the arbitrator himself lacks authority to decide

the representational issues allegedly bound up in the grievance. But both

of these theories suffer from the same “fatal flaw: [they] conflate[] the

type of claim with the effect of a claim’s enforcement.” Liberty I, 815 F.3d

at 843 (rejecting defendant’s argument for NLRB preemption). Section



                                     9
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 10 of 17




301 gives federal courts jurisdiction over a certain type of claim: “Suits

for violation of contracts between an employer and a labor organization.”

The statute does not condition that jurisdiction on what might happen

after the Court decides the claim.        Because Plaintiff’s claim is a

contractual one, the Court has jurisdiction to decide it under Section 301.

     All of this is bad news for Defendant. But the final death knell lies

in the caselaw, which has recognized for more than 50 years that

“Section 301 gives a federal court jurisdiction over a suit to enforce an

arbitration clause in a collective bargaining agreement even if the case is

‘truly a representation case’ that could also be heard by the NLRB.”

Liberty II, 933 F.3d at 758 (citing Vaca v. Sipes, 386 U.S. 261, 267-68

(1967); see Carey v. Westinghouse Elec. Corp., 375 U.S. 261, 272 (1964)

(“However the dispute be considered—whether one involving work

assignment or one concerning representation—we see no barrier to use

of the arbitration procedure.”); Retail Clerks Local 588 v. N.L.R.B., 565

F.2d 769, 778 (D.C. Cir. 1977) (“[C]ourts [have the] power to compel

contractually authorized arbitration even as to matters that, in whole or

in part, implicate representational issues.”).




                                    10
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 11 of 17




      Our own Circuit has been just as clear. See Sea-Land Serv., Inc. v.

Int’l Longshoremen’s Ass’n of N.Y., N.Y., 625 F.2d 38, 43 (5th Cir. 1980)

(“[T]he existence of . . . concurrent NLRB jurisdiction is quite plainly

extraneous to the arbitral process. It frequently happens that an alleged

contractual default will also constitute an unfair labor practice; yet

notwithstanding NLRB jurisdiction over the latter, the parties may

nevertheless be enjoined to arbitrate the dispute.”); Int’l Union v. E-Sys.,

Inc., 632 F.2d 487, 489–90 (5th Cir. 1980) (“The fact that the issue is in a

sense a ‘jurisdictional’ one as to whether the contract covers the

particular employees is not a limitation upon the promise to arbitrate. . . .

[T]he existence of a possible remedy with the Board does not bar

enforcement of the collective contract under section 301.”); Gen.

Warehousemen & Helpers Local 767 v. Standard Brands, Inc., 579 F.2d

1282, 1292 (5th Cir. 1978) (“[T]he [Supreme] Court endorsed arbitration

as a means to solve . . . representation disputes, even though the NLRB

could entertain [the] charges.”); Int’l Union of Operating Engineers, Local

279 v. Sid Richardson Carbon Co., 471 F.2d 1175, 1177 (5th Cir. 1973)

(“The representational nature of the question alone is an insufficient

basis to deprive parties of contracted for arbitration.”); Boire v. Int’l Bhd.



                                     11
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 12 of 17




of Teamsters, Chauffeurs, Warehousemen & Helpers of Am., 479 F.2d 778,

794 (5th Cir. 1973) (“[W]e have in fact compelled and enforced arbitration

in cases where representation matters were in issue.”); United States

Gypsum Co. v. United Steelworkers of Am., AFL-CIO, 384 F.2d 38, 48 (5th

Cir. 1967) (dismissing argument that the underlying grievance was

“exclusively within the Board’s jurisdiction” because it was not a

“reason[] outlaw[ing] this claim from arbitration”).4

     Defendant’s jurisdictional argument simply collapses under the

weight of this authority. The Court denies Defendant’s motion to dismiss

for lack of subject matter jurisdiction.5


4 See also Oleson’s Food Stores v. Local 876 United Food & Commercial
Workers, 797 F. Supp. 591, 595 (W.D. Mich. 1991) (“Several Circuits have
allowed arbitration of representational questions.”); Lanco Coal Co. v. S.
Labor Union, Local No. 250, 320 F. Supp. 273, 275 (N.D. Ala. 1970)
(“[T]he issue of representation can . . . be subject to arbitration.”).
5 Notably, Defendant never disputes that Plaintiff’s grievance includes

some contractual elements; Defendant instead claims the grievance is
“primarily representational” and that this is enough to preclude
jurisdiction. (Dkt. 6-1 at 8 (emphasis added).) “[S]ome circuits [do]
examine the major issues to be decided [in a Section 301 case] and
determine whether they can be characterized as primarily
representational or primarily contractual in order to dismiss primarily
representational claims” for lack of jurisdiction. Liberty II, 933 F.3d at
758–59. But “[n]either the Supreme Court nor this [Circuit] have
required such an inquiry.” Id. at 758. And there is good reason to think
“hybrid claim[s] raising both contractual and representational


                                     12
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 13 of 17




III. Motion to Dismiss for Failure to State a Claim

     Defendant next claims that, even if the Court has jurisdiction here,

it should dismiss this case on the merits because Plaintiff’s underlying

grievance does not fall within the scope of the arbitration clause

(meaning Defendant did not violate the Agreement by refusing to

arbitrate it). The Court again disagrees.

     A.    Legal Standard

     “To survive a motion to dismiss [under Rule 12(b)(6)], a complaint

must contain sufficient factual matter, accepted as true, to state a claim

to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Id. This requires more

than a “mere possibility of misconduct.” Id. at 679. Plaintiff’s well-pled




questions . . . are subject to the concurrent jurisdiction of the NLRB and
the federal courts.” Id. at 759; see William E. Arnold Co. v. Carpenters
Dist. Council of Jacksonville & Vicinity, 417 U.S. 12, 16 (1974)
(“When . . . the activity [arguably subject to the NLRA] also constitutes a
breach of a collective-bargaining agreement, the Board’s authority is not
exclusive and does not destroy the jurisdiction of the courts in suits under
s 301.”).

                                     13
       Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 14 of 17




allegations must “nudge[] [his] claims across the line from conceivable to

plausible.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

       In making this plausibility determination, the court must “assume

that the factual allegations in the complaint are true and give the

plaintiff[] the benefit of reasonable factual inferences.”       Wooten v.

Quicken Loans, Inc., 626 F.3d 1187, 1196 (11th Cir. 2010). But the court

need not credit “conclusory allegations, unwarranted deductions of facts

or legal conclusions masquerading as facts.”         Jackson v. BellSouth

Telecomms., 372 F.3d 1250, 1263 (11th Cir. 2004). In other words, “labels

and conclusions” are disregarded, and “formulaic recitation[s] of the

elements of the cause of action” are insufficient. Twombly, 550 U.S. at

555.

       B.   Analysis

       “[T]here is a strong national policy favoring labor arbitration.”

Firestone Tire & Rubber Co. v. Int’l Union of United Rubber, Cork,

Linoleum & Plastic Workers of Am., AFL-CIO, 476 F.2d 603, 605 (5th Cir.

1973); see Martinez v. Carnival Corp., 744 F.3d 1240, 1246 (11th Cir.

2014). But, even in the labor context, arbitration remains “a matter of

contract and a party cannot be required to submit to arbitration any



                                     14
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 15 of 17




dispute which he has not agreed so to submit.” AT&T Techs., Inc. v.

Commc’ns Workers of Am., 475 U.S. 643, 648 (1986). For that reason,

“the judicial inquiry under [section] 301 must be strictly confined to the

question whether the reluctant party did agree to arbitrate the

grievance.” United Steelworkers of Am. v. Warrior & Gulf Nav. Co., 363

U.S. 574, 582 (1960).    Defendant says it did not agree to arbitrate

Plaintiff’s grievance here because the grievance falls outside the

arbitration clause.

     The arbitration clause covers any “controversy . . . regarding the

true intent and meaning of any provisions of this Agreement.” (Dkt. 1-1

at 15.)   Plaintiff’s grievance claims (1) Defendant wrongly classified

certain employees as “Outside Premise Sale Representatives” under

Article 2, Section 1 of the Agreement, and (2) Defendant failed to work

with Plaintiff to establish the wage rate for those employees in violation

of Article 2, Section 2 of the Agreement. The former assertion raises a

pure dispute about the “meaning” of a specific phrase in the Agreement—

“Outside Premise Sale Representatives”—so it falls squarely within the

arbitration clause.     The latter assertion raises a dispute about

Defendant’s compliance with a specific provision in the Agreement.



                                    15
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 16 of 17




Although it does not identify the exact language about which the parties

disagree, the record suggests the contested language includes the

phrases “Bargaining Unit” and (again) “Outside Premise Sales

Representative.”   Defendant believes that Article 2, Section 2 “only

applies to job classifications ‘in the Bargaining Unit’”—and that the job

classifications at issue in this case do not fall within the Bargaining Unit

because they count as “Outside Premise Sale Representatives.” (Dkts. 1-

3; 6-1 at 11–12.) This reflects a dispute about “the true intent and

meaning” of these contractual phrases, meaning the dispute falls within

the arbitration clause.    Even if there were any doubt about these

conclusions, the Court would resolve that doubt in favor of arbitrability.

See Granite Rock Co. v. Int’l Bhd. of Teamsters, 561 U.S. 287, 298 (2010)

(“[A]ny doubts concerning the scope of arbitral issues should be resolved

in favor of arbitration.”); United Steelworkers, 363 U.S. at 582–83 (“An

order to arbitrate the particular grievance should not be denied unless it

may be said with positive assurance that the arbitration clause is not

susceptible of an interpretation that covers the asserted dispute. Doubts




                                    16
      Case 1:20-cv-00911-MLB Document 30 Filed 02/05/21 Page 17 of 17




should be resolved in favor of coverage.”).      The Court thus denies

Defendant’s motion to dismiss for failure to state a claim.6

IV.   Conclusion

      The Court DENIES Defendant’s Motion to Dismiss Plaintiff’s

Complaint (Dkt. 6) and GRANTS Defendant’s Motion for Leave to File

Supplemental Authority (Dkt. 25).

      SO ORDERED this 5th day of February, 2021.




6 Plaintiff’s grievance also says Defendant is “diverting bargaining unit
work outside of the bargaining unit and coverage of the Agreement.” This
assertion, unlike the others, is not tied to a specific provision of the
Agreement. It is unclear whether it is a stand-alone substantive
complaint or whether it is an element or extension of the other portions
of the grievance. Either way, Defendant has not shown it brings the
grievance outside the scope of the arbitration clause or otherwise
requires dismissal of this case.

                                    17
